DISMISSED; Opinion Filed November 21, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01283-CV

                           SEYED MOSTAFA FARNIA, Appellant
                                        V.
                              ANISSA WILLIAMS, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-12324

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Boatright
                                   Opinion by Justice Evans

       Before the Court is appellant’s motion for voluntary dismissal based on settlement.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /David Evans/
                                                DAVID EVANS
                                                JUSTICE

181283F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SEYED MOSTAFA FARNIA, Appellant                    On Appeal from the 116th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01283-CV        V.                       Trial Court Cause No. DC-15-12324.
                                                    Opinion delivered by Justice Evans,
 ANISSA WILLIAMS, Appellee                          Justices Lang and Boatright participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER that appellee Anissa Williams
recover her costs, if any, of this appeal from appellant Seyed Mostafa Farnia.


Judgment entered this 21st day of November, 2018.




                                             –2–